DETAILED ACTION
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "plurality of unit light emitting cells " in the last line.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examining, this limitation is understood to be a plurality of micro light emitting diodes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 9-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. [US 2012/0140194] in view of Morris et al. [US 2020/0251638] and Ohkubo [US 2002/0085187].
For claims 1 and 6, Bae teaches an exposure apparatus (see Fig. 3-7) comprising: a light source unit (210 and 220, see Fig. 3) which provides light for exposure and comprises a plurality of micro light emitting diodes arranged in a matrix form (array micro LEDs, see [0050], Figs. 4 and 7); a substrate transfer unit (element inherent to support the substrate 250 below the light unit 210 and 220, see Fig. 3) which transfers a target substrate; and a control unit (230) which controls at least one of the light source unit (see [0046]) and the substrate transfer unit, wherein the control unit allocates coordinates or an address to the each micro light emitting diode and individually controls an amount of light of the each micro light emitting diode according to a preset pattern based on the coordinates or the address (the exposure pattern by varying on/off of the light beams 242 emitted from the light source array 210, see [0046]); wherein each micro light emitting diode is disposed on the light source unit substrate (sources 212 emit through substrate 214, see Figs. 3 and 4), and wherein the light source unit further comprises: a light source unit substrate (214, see [0043]) including a first surface (top surface of 214) on which the plurality of micro light emitting diodes are disposed (see Fig. 3), and an optical system (focusing elements 222) disposed directly below the light emitting diodes.
Bae fails to teach wherein each micro light emitting diode comprises a first semiconductor layer, the first semiconductor layer of the each micro light emitting diode being connected to the first semiconductor layer of a neighboring micro light emitting diode; an active layer which is disposed on the first semiconductor layer; a second semiconductor layer which is disposed on the active layer; and a reflector which has an open lower side and surrounds the first semiconductor layer, the active layer and the second semiconductor layer: wherein the first semiconductor layer of each micro light emitting diode is disposed on the light source unit substrate.
Morris teaches micro light emitting diode comprises a first semiconductor layer (720, 725, 806, 1050, see Figs. 7A-10), the first semiconductor layer of the each micro light emitting diode being connected to the first semiconductor layer of a neighboring micro light emitting diode (see Fig. 10); an active layer (730, 735, 808) which is disposed on the first semiconductor layer; a second semiconductor layer (645, 750, 810) which is disposed on the active layer; and a reflector (passivation layer 770, dielectric layer 775 and metal layer 795, see Figs. 7A and 7B) which has an open lower side and surrounds the first semiconductor layer, the active layer and the second semiconductor layer: wherein the first semiconductor layer of each micro light emitting diode is disposed on the light source unit substrate (thinned wafer for supporting optics provided on layer 1050, see [0170] and [0172]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the construction of the micro LED array as taught by Morris in the micro LED construction as taught by Bae in order to manufacture a more densely packed vertical type micro light-emitting diode array to provide for larger radiation doses with individually controlled diodes.
Bae fails to teach that the optical system directly disposed on a second surface which is opposite to the first surface of the light source unit substrate.
Ohkubo teaches the optical system (16, see Figs. 4A-4C) directly disposed on a second surface (bottom surface of the substrate 12) which is opposite to the first surface (top surface of substrate 12) of the light source unit substrate.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the optical system as taught by Bae on the bottom of the source supporting substrate as taught by Ohkubo in order to maintain the focusing elements a desired permanent distance to thereby reduce the likelihood of the optical system shifting during scanning and introducing defocus error.
For claim 14, Bae teaches an exposure apparatus (see Fig. 3-7) comprising: a light source unit (210 and 220, see Fig. 3) which provides light for exposure and comprises a plurality of unit light emitting cells arranged in a matrix form (array micro LEDs, see [0050], Figs. 4 and 7); a substrate transfer unit (element inherent to support the substrate 250 below the light unit 210 and 220, see Fig. 3) which transfers a target substrate; and a control unit (230) which controls at least one of the light source unit (see [0046]) and the substrate transfer unit, wherein the control unit allocates coordinates or an address to the each unit light emitting cell and individually controls an amount of light of the each unit light emitting cell according to a preset pattern based on the coordinates or the address (the exposure pattern by varying on/off of the light beams 242 emitted from the light source array 210, see [0046]), and wherein the light source unit further comprises: a light source unit substrate (214, see [0043]) including a first surface (top surface of 214) on which the plurality of micro light emitting diodes are disposed (see Fig. 3), and an optical system (focusing elements 222) disposed directly below the light emitting diodes.
Bae fails to teach each unit light emitting cell comprises a first semiconductor layer, the first semiconductor layer of the each unit light emitting cell being connected to the first semiconductor layer of a neighboring unit light emitting cell.
Morris teaches each unit light emitting cell comprises a first semiconductor layer (720, 725, 806, 1050, see Figs. 7A-10), the first semiconductor layer of the each unit light emitting cell being connected to the first semiconductor layer of a neighboring unit light emitting cell (see Fig. 10).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the construction of the micro LED array as taught by Morris in the micro LED construction as taught by Bae in order to manufacture a more densely packed vertical type micro light-emitting diode array to provide for larger radiation doses with individually controlled diodes.
Bae fails to teach that the optical system directly disposed on a second surface which is opposite to the first surface of the light source unit substrate.
Ohkubo teaches the optical system (16, see Figs. 4A-4C) directly disposed on a second surface (bottom surface of the substrate 12) which is opposite to the first surface (top surface of substrate 12) of the light source unit substrate.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the optical system as taught by Bae on the bottom of the source supporting substrate as taught by Ohkubo in order to maintain the focusing elements a desired permanent distance to thereby reduce the likelihood of the optical system shifting during scanning and introducing defocus error.
For claim 2, Bae teaches the each micro light emitting diode has a size of 100 µm or less (15 µm, see [0066] and Fig. 7).
For claim 9, Bae teaches the optical system comprises micro lenses (222, see [0051]).
For claim 10, Bae teaches a distance between the light source unit and the target substrate loaded on the substrate transfer unit during exposure is about 500 µm or less (d = 250 µm or increased, see [0011] and [0047]).
For claim 11, Bae teaches the control unit individually controls on or off of the each micro light emitting diode (the exposure pattern by varying on/off of the light beams 242 emitted from the light source array 210, see [0046]).
Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Morris and Ohkubo as applied to claim 6 above, and in further view of Lee et al. [US 2018/0040774].
For claim 7, in the combination of Bae and Morris, Morris teaches micro light emitting diode the reflector becomes wider toward a bottom (see Figs. 7A and 7B), and both Bae and Morris fail to explicitly teach side surfaces of the reflector are inclined at an angle within a range of 40 to 90 degrees.
Lee teaches the reflector becomes wider toward a bottom (see Fig. 5L), and side surfaces of the reflector are inclined at an angle within a range of 40 to 90 degrees (see [0082]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the reflector angle as taught by Lee in the reflector as taught in the micro light emitting diode as taught in the combination Morris and Lee in order to ensure the light emission is directed to the focusing optics.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Morris and Ohkubo as applied to claim 1 above, and in further view of Liu et al. [US 2009/0002669].
For claim 8, Bae fails to teach the light source unit further comprises a light blocking member which is disposed along a boundary between the plurality of micro light emitting diodes on the light source unit substrate.
Liu teaches the light source unit further comprises a light blocking member (baffles 26, see [0015] and Fig. 2) which is disposed along a boundary between the micro light emitting diodes on the light source unit substrate.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the blocking member as taught by Liu in the micro LED array as taught by Bae in order to reduce light at higher angles from reaching the substrate and degrading exposure quality.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Morris and Ohkubo as applied to claim 1 above, and in further view of Cebuhar et al. [US 2005/0094245].
For claims 12 and 13, Bae teaches a control unit (230, see [0046]) that individually controls each of the micro light emitting diodes to form a desired pattern for exposure on the surface of the substrate based on calculated pattern data allowing for a plurality of preset patterns.
Bae fails to teach the control unit individually controls a driving time of the each micro light emitting diode, wherein the control unit controls the light source unit to output a first preset pattern for a first preset time and controls the light source unit to output a second preset pattern different from the first preset pattern when determining that the first preset time has elapsed, and wherein the first preset pattern and the second preset pattern are output to a same portion of the target substrate.
Cebuhar teaches teach the control unit individually controls a driving time of the light source (controlling the duration of the illumination source, see Figs. 1 and 6 and [0052]-0057]), wherein the control unit controls the light source unit and patterning SLM to output a first preset pattern (first pattern of step 602, see Fig. 6 and [0054]) for a first preset time and controls the light source unit to output a second preset pattern (second pattern, see [0056]) different from the first preset pattern when determining that the first preset time has elapsed (step 606, see [0056] and [0057]), and wherein the first preset pattern and the second preset pattern are output to a same portion of the target substrate (second pattern and subsequent patterns overlapping the first pattern, see [0056]-[0057]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the controlling the formation of grayscale patterns as taught by Cebuhar in the control of the patterning LEDs to form a plurality of patterns as taught by Bae in order to produce grayscale levels in the photoresist to control width and resolution of the manufactured object (see [0053] of Cebuhar).
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Morris as applied to claim 1 above, and in further view of Olszak et al. [US 2004/0057120].
	For claim 21, Bae teaches an auxiliary optical system (focusing lens 226, see Figs. 3 and 5-7) disposed between the light source unit and the substrate transfer unit. Bae fails to explicitly teach the auxiliary optical system including at least one lens having a positive or negative curvature.
Olszak teaches the auxiliary optical system including at least one lens having a positive or negative curvature (113a-118a, see Fig. 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the lenses for focusing as taught by Olszak in the focusing lens as taught by Bae in order provided the desired shape and focal distance for exposure of a desired pattern.
For claim 22, in the combination of Bae and Ohkubo, Bae teaches the optical system comprises a plurality of lens (222 of Fig. 3 of Bae and 16 of Fig. 4A-C of Ohkubo) disposed on the second surface of the light source unit substrate (see Fig. 4A-C of Ohkubo), wherein each of the plurality of lens of the optical system is disposed for each micro light emitting diode (see Fig. 3 of Bae), and wherein the at least one lens of the auxiliary optical system is disposed on the plurality of unit light emitting cells (226 is provided for all of the light units 221, see Figs. 3, 5-7 of Bae).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Morris and Ohkubo as applied to claim 1 above, and in further view of Tukker et al. [US 2018/0004095].
For claim 3, Bae fails to explicitly teach an average pitch between the plurality of micro light emitting diodes is 5000 µm or less.
Tukker teaches an average pitch between the plurality of micro light emitting diodes is 5000 µm or less (20 µm, see [0064]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the micro LED array pitch as taught by Tukker in the array as taught by Bae because pitch would dictate resolution or the number of passes necessary to reach a desired pattern size.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Morris and Ohkubo as applied to claim 1 above, and in further view of Ulland et al. [US 2002/0192569].
For claim 4, Bae fails to explicitly teach an emission wavelength of the each micro light emitting diode is within a range of 200 to 500 nm.
Ulland teaches an emission wavelength of the each micro light emitting diode is within a range of 200 to 500 nm (see [0007]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the wavelength as taught by Ulland in the exposure light as taught by Bae in order to provide for suitable wavelength to sufficiently react with and penetrate into the photoreactive composition to form microcircuit patterns. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 13, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Ohkubo is relied upon to teach the salient portions of claims 1 and 14 and Cebuhar is relied upon to teach the salient portions of claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/            Primary Examiner, Art Unit 1759